Citation Nr: 1748020	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-01 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder with insomnia.

2.  Entitlement to a rating in excess of 40 percent for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for a right shoulder disability.

4.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1977 until March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

Specifically, the Veteran asserts that the effects of the anxiety disorder, back disability, and left and right shoulder disabilities are more severe than his current compensation.  At the hearing before the undersigned Veterans Law Judge, the Veteran and his spouse testified that the Veteran's anxiety has worsened since his last VA examination in March 2015, testifying that the Veteran is constantly anxious, has increased difficulty sleeping, and is more irritable than in the past.  The Veteran testified that his back pain has gotten worse since his last back examination in March 2015.  He testified that pain increases with activity during the day, running down his hips and legs to his feet.  The Veteran also testified that the pain caused additional limitation to his range of motion.  The Veteran also testified that the pain in his left and right shoulders has increased since the last shoulder examination in March 2015, reporting that his shoulders will start to ache and the pain will go down his arms and forearms until they throb with pain, preventing him from doing chores at home.  The Veteran's spouse testified that she observed the Veteran's back and shoulder pain to be getting worse since the last VA examinations.  The Veteran also testified that he still regularly received treatment for his anxiety disorder and for the pain from his back and shoulder disabilities.  

As the last VA examinations were over 2 years ago and there is testimony that the severity of the Veterans anxiety, back disability, and left and right shoulder disability has increased, the Board finds that the Veteran should be afforded new VA examinations to determine the current level of severity of all impairment resulting from his service-connected anxiety, back disability, and right and left shoulder disabilities.  

Additionally, the Veteran testified at his hearing in May of 2017 that he has been seeking treatment through the VAMC in Columbus, Mississippi and also receives treatment outside of the VA through the Columbus Air Force Base.  Those recent records have not been added to the Veteran's claims file.  Therefore, the Board finds that current treatment records should be identified and obtained before a decision is made in this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding treatment records and associate them with the claims file, to specifically include any medical records from the VAMC in Columbus, Mississippi and medical facilities at the Columbus Air Force Base. 

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected anxiety disorder.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes. 

3.  Then, schedule the Veteran for VA examination(s) by an examiner(s) with appropriate expertise to determine the current level of severity of all impairment resulting from his back disability and right and left shoulder disabilities.  The claims file must be made available to, and reviewed by the examiner(s).  All indicated tests and studies must be performed.  The examiner(s) should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints. 

If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner(s) should clearly explain why that is so.

4.  Confirm that the VA examination reports and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




